Title: Conversation with George Hammond, [15–28 December 1792]
From: Hammond, George,Hamilton, Alexander
To: 



[Philadelphia, December 15–28, 1792]

Since this conversation with Mr. Jefferson I have had one with Mr. Hamilton upon the same subject, to whom I expressed similar sentiments, and from whom I have received a letter, of which I have the honor of inclosing a copy, as being explanatory of the actual views of this Government upon this particular point, as far as they can now be defined.
